DETAILED ACTION
Applicant's proposed amendment after final filed 20 December 2021 has been entered.  Claims 2, 4, 7-9, 11-14, 17-19, 22-24, 27-29, 32-36, and 39 are cancelled.  Claims 1, 5, 6, 10, 15, 16, 20, 25, 26, and 30 have been amended.  No claims have been added.  Claims 1, 3, 5, 6, 10, 15, 16, 20, 21, 25, 26, 30, 31, 37, 38, and 40-42 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Curtis R. Powell on 06 January 2022.

The application has been amended as follows: 
Claims 5 and 30 have been amended as follows:
A) In claim 5, the fourth alternative 
“- CDR1 is the amino acid sequence GFTFSSFGMS (SEQ ID NO: 120); and 
- CDR2 is the amino acid sequence SISGSGSDTL (SEQ ID NO: 6); and 
- CDR3 is an amino acid sequence GGSLSR (SEQ ID NO: 7); 
or” has been deleted.

B) In line 10 of claim 30, the second occurrence of “and wherein the immunoglobulin single” has been deleted so that the clause reads: “and wherein the immunoglobulin single variable domain comprises a CDR1, CDR2, and CDR3 . . .” .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments obviated the rejections of record.  The Examiner’s amendment corrects a lack of antecedent basis issue in claim 5 and an informality in claim 30.  An updated search has been conducted.  Claims 1, 3, 5, 6, 10, 15, 16, 20, 21, 25, 26, 30, 31, 37, 38, and 40-42 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA H ROARK/Primary Examiner, Art Unit 1643